Citation Nr: 1535383	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-21 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1997.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, which denied, in pertinent part, the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of this hearing has been associated with the claims file.  

In March 2015, the Board remanded the claim on appeal for further development, namely, to obtain any outstanding treatment records and afford the Veteran a VA examination.  As discussed below, outstanding VA treatment records and a VA examination have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

The Veteran has not been shown to have a current hearing loss to a degree that is considered to be a disability for VA service connection purposes.  






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014); Sabonis v. Brown, 6 Vet. App. 430 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in March 2010 in which the RO advised the Veteran of the evidence needed to substantiate his service connection claim.  The letter was sent prior to the initial adjudication of the Veteran's claim in October 2010.  The Veteran was advised in the letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

A. Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103, 5103A.  Specifically, the Board finds that all obtainable evidence, which has been identified by the Veteran and that is relative to the issue on appeal, has been obtained and associated with the claims folder.  In particular, the Board observes that the RO obtained the Veteran's service treatment records, VA medical records, and hearing testimony, to the extent possible.

The Veteran also underwent a VA examination in connection with his claim in August 2010 and May 2015, and an addendum opinion was provided in May 2011.  The Board finds that the resulting examinations and addendum report are adequate for the purpose of determining entitlement to service connection for bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms and conducted appropriate testing and stated opinions, supported by a clearly stated rationale sufficient to adjudicate the claim.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Furthermore, the Veteran was afforded a Board hearing in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ noted the elements that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, and whether the Veteran had any current disability that was related to his service.  They also asked questions to draw out the current state of the Veteran's claimed disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Board is also satisfied that there has been substantial compliance with the March 2015 remand directives, which included attempting to obtain the outstanding treatment records, and a VA examination provided in May 2015.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When a reasonable doubt arises regarding service origin or any other point, and after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


A.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In applying the laws and regulations, as set forth above, to the evidence of record, the Board determines that the Veteran is not entitled to service connection for bilateral hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran has the disability for which benefits are being claimed.

Here, the medical evidence does not show that the Veteran has a bilateral hearing loss "disability" in accordance with VA regulations.  The Veteran underwent VA audiological examination in August 2010.  The August 2010 audiogram results were as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
25
25
30
30

LEFT
20
25
25
35
30


Word recognition testing was 96 percent in the left ear and 96 percent in the right ear.

In a May 2011 VA addendum opinion from the August 2010 audiologist, she noted that the Veteran's separation examination revealed normal hearing sensitivity in the right ear and mild hearing loss at 4000 Hz in the left ear.  The audiologist conceded that the Veteran's reported exposure to weapons fire, jet engine noise, loud truck noises, grenades, and artillery while performing his duties as a security craftsman are the types of exposure known to exceed safe levels of noise and can result in hearing loss.  The audiologist also referenced his DD 214 verifying his military occupational specialty (MOS) as a security craftsman which has a moderate probability of exposure to hazardous noise.  The audiologist again confirmed that no diagnosis can be rendered for bilateral hearing loss based on VA guidelines.  

At the January 2015 Board hearing, the Veteran testified that he underwent a subsequent audiological examination at the VA clinic that resulted in audiometric findings of a bilateral hearing disability (within VA standards) and was provided a prescription for hearing aids.  The Veteran was unable to recall the date of the examination but he testified that it took place after the August 2010 audiological examination.  

In March 2015, the Board remanded the claim for the outstanding treatment record and to provide the Veteran a VA audiology examination to determine the existence and etiology of any hearing disability.  

VA treatment record from the San Antonio VA Medical Center (VAMC)/Frank M. Tajeda Outpatient Clinic dated in April 2011 showed that the Veteran was examined by a VA audiologist for complaints of "gradual decrease speech understanding ability and longstanding bilateral tinnitus."  The audiologist noted no history of previous hearing aid use.  An otoscopy examination revealed clear external auditory canal (EACs) with visible tympanic membrane (TM) in both ears (AU).  The examiner noted that that the Veteran "sustains normal hearing to 2K Hz sloping to a mild sensorineural hearing loss (S-NHL) in both ears.  Word recognition is excellent, both ears.  Patient is a candidate for bilateral hearing aid amplification."  The audiologist did not provide the audiogram results.  The Veteran was issued hearing aids by the audiologist.  

The Veteran was provided a VA examination in May 2015.  The May 2015 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
15
10
20
25
20
LEFT
10
15
15
20
30
15

Word recognition testing was 96 percent in the left ear and 94 percent in the right ear.  The VA examiner concluded that the Veteran's hearing threshold does not meet the criteria for a VA disability purposes.  With regards to functional impairment, the Veteran reported that he has difficulty hearing on the telephone, understanding conversation where there is background noise and has difficulty hearing and understanding people. 

Accordingly, because the Veteran did not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies, auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, or speech audiometry of less than 94 percent for either ear at any point during the course of this appeal, a hearing loss "disability" for VA purposes has not been shown.  38 C.F.R. § 3.385.

The Board acknowledges the Veteran's testimony at the January 2015 Board hearing and his subsequent reports to the VA examiner that he has had hearing difficulties which he relates to in-service exposure to fire arms, loud trucks, grenades and artillery stimulators as a security police and field training instructor.  To this extent, the Veteran is competent to report his subjectively experienced difficulty hearing.  However, because hearing loss requires a certain disabling level for VA service connection purposes, which cannot be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a hearing disability consistent with VA regulations, the Veteran is not competent to provide the existence of such a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board determines that while the record evidence contains a medical diagnosis of bilateral sensorineural hearing loss, the Veteran does not have a hearing loss that is recognized as a "disability" for VA compensation purposes at any point during the period on appeal.  In a case such as this one, where the law and not the evidence is dispositive of the issue on appeal, the claim must be denied by operation of law.  See Sabonis v. Brown, 6 Vet. App. at 430.  The appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


